Per Guriam. It is, perhaps, fortunate for both parties, that the materiality of the errors in this record is not in direct proportion to their number. Appellee brought the suit before a justice of the peace to recover for services as a physician, and got judgment for $30-On appeal it was stipulated that no question would be made as to the rendition or value of the services, the only defense being that they were rendered upon an express contract to effect a perfect cure of defendant’s catarrh for §25, which had not been effected. The parties were the only witnesses to the contract or employment, and their testimony was quite irreconcilable. Plaintiff was permitted to prove, as in rebuttal, that on the trial before the justice he did not admit that there was a special contract of the character claimed, and also, what would be proper treatment in the cases put to the expert witnesses. No such matter had been introduced by the defendant, and, of course, all this testimony was improper ; but we do not see how it could have strengthened plaintiff’s case or prejudiced that of the defendant. Neither the abstract nor brief gives us any idea of the instructions. We do not understand that the ruling on the motion to retax the costs is embraced in this appeal. Judgment affirmed.